Name: Commission Regulation (EEC) No 2849/91 of 27 September 1991 amending Regulation (EEC) No 162/67 on the method of fixing the export refund on flour, groats and meal of wheat and of rye
 Type: Regulation
 Subject Matter: foodstuff;  trade policy
 Date Published: nan

 No L 272/62 Official Journal of the European Communities 28 . 9 . 91 COMMISSION REGULATION (EEC) No 2849/91 of 27 September 1991 ' amending Regulation (EEC) No 162/67 on the method of fixing the export refund on flour, groats and meal of wheat and of rye THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 16 (6) thereof, Whereas Article 1 of Commission Regulation (EEC) No 162/67 on the method of fixing the export refund on flour, groats and meal of wheat and of rye (3) defines the quantity of cereals necessary for the manufacture of one tonne of common wheat or rye flour and of one tonne of common wheat and durum wheat groats and meal with a view to the fixing of the export refund on such products ; whereas those quantities must be reduced in line with the technical progress achieved in the meanwhile ; whereas, moreover, practice has shown that certain variations in those quantities according to the ash content of the products may be done away with ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman, Ash content per 100 g of flour (expressed in mg) Number of kg of common wheat per 1 000 kg of flour 0 to 600 1 370 600 to 900 1 280 901 to 1 100 1 180 1 101 to 1 650 1 090 1 651 to 1 900 1 020 2. When the refund on rye flour is being fixed, the quantities of rye necessary for the manufacture of 1 000 kilograms of this product shall, according to its ash content referred to dry matter, be as follows : Ash content per 100 g of flour (expressed in mg) Number of kg of rye per 1 000 kg of flour 0 to 1 400 1 370 1 401 to 2 000 1 080 3 . When the refund on common wheat groats and meal with an ash content of from 0 to 600 mg referred to dry matter per 100 g of groats and meal is being fixed, the quantity of common wheat necessary for the manufacture of 1 000 kg of those products shall be 1 370 kg. 4. When the refund on durum wheat groats and meal is being fixed, the quantities of durum wheat necessary for the manufacture of 1 000 kg of this product shall , according to its ash content referred to dry matter, be as follows : Ash content per 100 g of groats and meal (expressed in mg) Number of kg of durum wheat per 1 000 kg of groats and meal 0 to 1 300 (serve with 0,160 mm mesh) 1 500 0 to 1 300 1 340 Over 1 300 1 260 HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 162/67 is hereby replaced by the following : 'Article 1 1 . When the refund on common wheat or spelt flour and meslin flour is being fixed, the quantities of wheat necessary for the manufacture of 1 000 kilo ­ grams of those products shall, according to their ash content referred to dry matter, be as follows : 5 . The ash content of the flour referred to in para ­ graphs 1 and 2 shall be determined in accordance with the method of analysis specified in the Annex hereto.' (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No 128, 27. 6. 1967, p. 2574/67. 28 . 9. 91 Official Journal of the European Communities No L 272/63 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. ^ Done at Brussels, 27 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission